          Case 1:17-cr-00137-JGK Document 358 Filed 11/27/19 Page 1of1



HAFETZ & NECHELES LLP
AlTORNEYS AT LAW


                                                                               -- - --=-=-_-_ "'."""__::_ ·-
10 EAsT 4QTtt STREET. 48™ FLOOR                                  i 1 ·r:ns     SL>1'1~.:·
NEW YORK, N.Y. 10016                                                      ,·
                                                                       ~c j} •;:;' T"['
                                                                    ,l"_J - ,_..... ' '
TELEPHONE: (2 I 2) 997-7 400
TELECOPIER. (2 I 2) 997-7646




                                                   November27,2019

By ECF
Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re: UnileJ States v. Asim HameeJ1 et al. 17 Cr. 137 (JGK)


Dear Judge Koeltl:

         I write on behalf of my client Desiree Scott t:J request a temporary modification of her bail
conditions on December 7th, 2019. to allov·• her to tn1vel to and frotn Nev.· Jersey \vith her son to attend
the birthday party ofa close friend's 6-ycar-old child. The party is located in Waldwick. NJ, and Ms.
Scott will provide the address to Pretrial Services. I have conferred with AUSA Michael Neff and with
Pretrial Services Officer Kessler-Cleary and neither has any objection to this request.


                                                   Respectfully submitted.

                                                           is/

                                                   Kathleen E. Cassidy



cc:     AUSA Michael Neff(via ECF)
        Andrew Kessler-Cleary, Pretrial Services (by email)



                                                                 APPLICATION CC\.\:.JTCD
                                                                         SOORDU~L:.D



                                           / CT(J/7!~
                                                   ./       ·.~
                                                            :f&1n
                                                                 hj(~          u.   k,
